USDC SDNY

Liebowitz Law Firm, PLLC DOCUMENT

ELECTRONICALLY FILED

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS poc #:
*

eel
p: 12/3/2019
DATE FILE —

 

 

 

 

 

December 2, 2019
VIA ECF

Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Exler v. Travel Exploration, Inc. (1:19-cv-8853-AT)

 

Dear Judge Torres:

We represent Plaintiff Patrick Exler in the above in-captioned case. Defendant has yet to
appear in the case or respond to the complaint which is past due. The Clerk has entered a
certificate of default. We respectfully request that the initial conference scheduled for December
9, 2019 be adjourned. We intend to file Plaintiff's default motion within the next 30 days.

The Court’s consideration is much appreciated.

Respectfully submitted,
. ; /s/Richard Liebowitz
GRANTED. The initial pretrial conference Richard P. Liebowitz
scheduled for December 9, 2019, is
ADJOURNED to January 16, 2020, at Counsel for Plaintiff Patrick Exler
12:00 p.m.
SO ORDERED.

Dated: December 3, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

Liebowitz @Q Law Firm, PLLC

 
